Fourth Court of Appeals
                                San Antonio, Texas
                                       July 24, 2015

                                   No. 04-15-00088-CV

                                      FARIAS, et al,
                                       Appellants

                                             v.

                                       REYNA, et al,
                                        Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-13-261
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
     Appellants' opposed motion for extension of time to file brief is hereby GRANTED. NO
FURTHER EXTENSIONS WILL BE GRANTED. Time is extended to August 17, 2015.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court